IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


ESTATE OF WALLACE B. MARTIN,
BY AND THROUGH JOAN HICKEY MARTIN,
PERSONAL REPRESENTATIVE,

             Appellant,

 v.                                                Case No. 5D17-3633

NORTHPORT HEALTH SERVICES OF
FLORIDA, L.L.C.; NHS MANAGEMENT,
L.L.C.; AND PETER MISURA (AS
TO CRYSTAL RIVER HEALTH AND
REHABILITATION CENTER),

             Appellees.

________________________________/

Opinion filed March 29, 2018

Non-Final Appeal from the Circuit Court
for Citrus County,
Patricia V. Thomas, Judge.

Megan L. Gisclar and Joanna Greber
Detloff, of Wilkes & McHugh, P.A., Tampa,
for Appellant.

Dale R. Sisco and Kristi Neher Davisson, of
Sisco-Law, Tampa, for Appellees.


PER CURIAM.
      We affirm the trial court’s order compelling arbitration in all respects.1    See

Northport Health Servs. of Fla., LLC v. Louis, 43 Fla. L. Weekly D505 (Fla. 5th DCA Mar.

2, 2018).

      AFFIRMED.


COHEN, C.J., and EVANDER and TORPY, JJ., concur.




      Appellees did not cross-appeal the trial court’s determination that the arbitration
      1

agreement provision requiring the application of Alabama law on discovery was invalid.


                                           2